Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 14, 2018

                                       No. 04-16-00648-CR

                                       Darrel K. BOWSER,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014CR5005
                           Honorable Mary D. Roman, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       This court heard oral argument in this appeal on February 28, 2018, and the appeal was
submitted. On March 7, 2018, Appellant filed a motion to file a supplemental brief and the
supplemental brief itself.
       Appellant’s motion to file a supplemental brief is GRANTED; the supplemental brief is
accepted. See TEX. R. APP. P. 38.7.

                                                                   PER CURIAM

           It is so ORDERED on March 12, 2018.



           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court